DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 and Amendment to Claims filed on May 9, 2022 have  been entered.                      	       
2.1.	Applicant’s Amendment to Claims and Remarks filed on May 9, 2022 are acknowledged. 
2.2.	Claim 3 has been canceled. Claims 4- 23 have been withdrawn. Claims 1 and 2 are active.
2.3.	 Claim 1 has been amended by introducing new limitation as " the polyester resin comprises the polycondensation catalyst in an amount of 300 to 500 ppm based on the total weight of the polyester resin" and also deleting several catalysts from language of Claim 1:" antimony, 
2.4.	Applicant stated that support for new limitation of Claim 1: "  the polyester resin comprises the polycondensation catalyst in an amount of 300 to 500 ppm based on the total weight of the polyester resin" can be found in Applicant's Specification and Claims.
	In this respect note that support for catalyst which comprises 300 ppm -500 ppm of antimony was found in Applicant's Specification ( see PG PUB US 2019/0309161- see [0236],[0266],[0283]), but support for polyester resin which comprise polymerization catalyst in the amount 300-500 ppm of Antimony was not found in Applicant's Specification.
2.5.	In view of the amendment to Claim 1, which changed scope of this claim, New Grounds of Rejection are introduced as explained below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.1.	Claims 1 and 2 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because support for new limitation ( see Claim 1) : " the polyester resin comprises the polycondensation catalyst in an amount of 300 to 500 ppm based on the total weight of the polyester resin.." was not found in Applicant's Specification: Specification does not provide any description of the content of antimony in obtained polyester. Therefore, this new limitation of Claim 1 represents a New description requirement and therefore, New matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.2.	Claims 1 and 2 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear how SPI ( second processing index) can have value from 0.5 to 10.
  In this respect note that because FPI ( first processing index) is in range from 1.1. to 1.29 and because SPI = (FPI – HC ( heat of crystallization = 2.5 J/g to 0.9 J/g)) x A (amount of additive, which is according to claim 1 is phosphoric acid ester, and can present  in range from 1 ppm to 3,000 ppm - see Applicant's PG PUB US 2019/0309161,  [0140]- in other words, in maximum amount of 0.03 wt %,  [0147]), then SPI  = (1.29 – 2.5) X (0.03)  = - 1.217 x 0.03= - 0.03  is  negative value to the contrary of claimed range from 0.5 to 10; and if HC is 0.9 , then ( 1.29 -0.9) x ( 0.5 or 5) = 0.39 x 0.03 = 0.01 – this range is different from Applicant's claimed range of 0.5 to 10.
Therefore, it is clear that vale of SPI per  Equation 3 is significantly different than is required by language of Claim 1. Therefore, scope of Claim 1 is unclear and for this reason, indefinite.
                            
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actions.
4.	Claims 1- 2 are rejected under 35 U.S.C. under 35 U.S.C. 103 as obvious over  Suzuki et al ( US 2004/02360063).
4.1.	Regarding Applicant’s Claims 1-2, Suzuki   disclosed copolymerized polyester comprising  as a diol component NPG (neopentyl glycol) in the range from 12 to 45 mol %, EG ( ethylene glycol) in the range from 50 – 85  mol %  ( see Abstract) and may comprise DEG ( see Abstract). Polyester is also comprising TPA ( terephthalic acid) in range up 100 mol% , but may comprise additional acids, for example ,isophthalic acid ( see [0053]- [0054])  as it required by Applicant's Claim 2.  
4.2.	Regarding viscosity of the polyester  Suzuki disclosed  that polyester has viscosity in preferable  range from  0.70 to 0.85 dL/g, wherein IV of 0.74 dL/g for copolyester which has NPG content of 31.0 mol%  is exemplified ( see [0428]). 
4.3.	Suzuki disclosed that Antimony catalyst  by itself or in combination with other metal catalyst, for example Titanium or Germanium based catalyst, can be used for polycondensation. Regarding amount of catalyst note that language of Claim 1 does not required that Antimony catalyst is present in the amount from 300 to 500 ppm. Claim 1 is required that catalyst should be present in the amount from 300-500 ppm, wherein this catalyst must comprise at least some amount of antimony and may also comprise some amounts of additional catalyst, for example Titanium or Germanium and /or others in cumulative amount from 300 to 500 ppm. 
4.4.	However, Suzuki teaches that ( see [0027]) : " the copolymerized polyester is
obtained using, as a polymerization catalyst, at least one kind selected from an antimony compound, a germanium compound and a titanium compound, and is a polyester comprising an amount satisfying any of not less than 0.009
mol % of an antimony compound, not less than 0.005 mol % of a germanium compound and not less than 0.002 mol % of a titanium compound, and all of not more than 0.045 mol % of an antimony compound, not more than 0.075 mol % of a germanium compound and not more than 0.023 mol % of a titanium compound, all relative to said polyester, and showing an intrinsic viscosity of 0.70 to 0.85 dl/g."
	Therefore, Antimony compound can be present in range from 0.009 to 0.045 mol%. This range will translate to range of approximately 100 ppm to 4500 ppm – see evidence provided by Suzuki in [0486], wherein amount of 0.0011 mol% of Antimony compound translates to 135 ppm. In addition, note that formula ( Sb/3.9 +Ge/1.67) ≤ 100 – see [0225] – can be satisfied with amount of Antimony to approximately 350 ppm. 
	Therefore, Suzuki teaches that catalyst may comprise Antimony in overlapping range as claimed by Applicant.
4.5.	Regarding presence of phosphoric acid ester, Suzuki  disclosed that  phosphoric acid esters, for example,  trimethyl phosphate, triethyl phosphate ( see [0112] ), which can be present in amount of 30 ppm as P( phosphorous atom) – see [0486]. This amount is in same range as amount of phosphoric acid esters as disclosed by Applicant ( see [0098-[0099] of Applicant's Published  Specification ): " The stabilizer may comprise a phosphorus-based stabilizer. The phosphorus-based stabilizer may comprise, but is not limited to, phosphoric acid, trimethyl phosphate, triethyl phosphate, triphenyl phosphate, triethyl phosphonoacetate, hindered phenol, or a combination thereof. The stabilizer may be used in an amount of 3,000 ppm or less based on the total weight of the polyester resin. Specifically, the stabilizer may be used in an amount of 1 to 2,500 ppm based on the total weight of the polyester resin."
4.6.	Regarding  First processing Index (FPI)  note that for NPG content of 31.0 mol% and DEG is 2.5 mol% ( see [0428]) :  (31.0 +2.5 )/100 = 0.32.5 + 0.74 = 1.065;  and for NPG content of 45 mol% and for end point of NPG of 45 mol%  and average content of DEG about 3.5 mol% ( see Abstract):   (45 + 3.5 )/100 = 0.485 + 0.74 = 1.225. 
Therefore, FPI of the polyester disclosed by Suzuki is overlapping with  range of FPI as claimed by Applicant.
4.7.	Regarding SPI note that Suzuki is silent with respect to HC ( heat of crystallization). However, because Suzuki  disclosed substantially same polyester , which comprises  same amounts of same monomers, same IV and same amount of phosphoric acid ester additive,  than it would be expected that this polyester will have same properties, including same SPI. 
4.8.	Thus, Suzuki  disclosed polyesters based on same diol component and acid component, wherein all monomers are present in  overlapping ranges and exemplified polyester of same composition and viscosity (IV).
 	Therefore, Suzuki  renders Applicant’s claimed subject matter obvious as it established in the art: “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and it would be expected that polyester as taught by Suzuki  would have same Heat of Crystallization and same SPI due to presence same  monomers and additives in overlapping ranges because: "  a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)." .
   Response to Arguments
5.	Applicant's arguments filed on May 9, 2022  have been fully considered but they are  moot in view of New Grounds of Rejections and also not persuasive with respect to indefinite Rejection of Record and alleged presence of unexpected results. 
6.1.	Applicant's arguments with respect to Claims 1 and 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite base on following statement: " Applicant respectfully submits that the formula for the SPI is:
SPI = (FPI-HC)*(content of the additive in % by weight). Hence, for example, the Applicant respectfully submits that the SPI can have a value of more than 10 as shown Tables 3 and 4 of the subject specification. See Comparative Example 14
in Table 4. Specifically, for the Comparative Example 14, SPI = (1.57-0)*9.5=14.92".
	In response for this argument note that Comparative Example is not a part of Applicant's inventive subject matter. If Applicant considered that Comparative Example is part of Applicant's invention than it is not clear what is the Applicant invention. However, Comparative Example 14 is not commensurate with scope of Applicant's claim 1, which is required that HC is more than 0(zero) and because Claim 1 recites that " additive comprises phosphoric acid ester, which can be present in the amount no more than 3000 ppm or 0.03 wt% , than it is unclear what is the additive used in the amount of  9.5 wt%. Therefore, this Applicant's argument  was found unpersuasive. 
6.2.	Regarding Applicant's argument based on alleged presence of unexpected results because " claimed resin  exhibits excellent calendering workability and makes it possible to produce a polyester film note that  properties as " surface hardness, chemical resistance, and the like" are not a part of Applicant claimed subject matter. 
In this respect note that: " .. applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excellent calendering workability, surface hardness, chemical resistance, and the like) are not recited in the rejected claims 1 and 2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, note that Suzuki disclosed polyester and film obtained from this polyester. 
6.3.	In addition, Applicant's Specification evaluated " calendaring workability" based on  thickness uniformity – this parameter is also absent from Applicants claimed subject matter which is directed to polyester composition and not specific calenderer sheet with specific "thickness uniformity". 
Therefore, at least for  reasons above, Applicant's arguments were found unpersuasive.
Conclusion
THIS ACTION IS NOT MADE FINAL.                      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765